Citation Nr: 0841974	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension in the calculated amount of $16, 248.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 adverse determination 
of the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a videoconference hearing on 
November 21, 2008, and failed to report.  However, according 
to a report of contact dated approximately one month prior, 
the veteran requested that the hearing be rescheduled because 
he had recently moved from Louisiana to Oklahoma.  

The Board finds that, in light of the fact that the veteran 
provided a timely request for a new hearing date, good cause 
has been shown to reschedule his personal hearing.  See 38 
C.F.R. §§ 20.700, 20.702 (2008).  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the Muskogee RO, 
with appropriate notification to the 
veteran and representative.  After a 
video conference hearing is conducted, or 
if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




